*834RESOLUCIÓN
San Juan, P. R., a 19 de marzo de 1957.
Considerados en su totalidad los hechos que dieron origen a nuestra orden de 1ro de diciembre de 1954 dirigida al abo-gado David Curet Cuevas para que mostrara causa por la cual no debía ser disciplinado por haber intercalado en el Le-gajo de Sentencia que él preparara y elevara a este Tribunal en el recurso de apelación interpuesto en el caso civil Núm. 50-459 del Tribunal Superior de Puerto Rico, Sala de San Juan sobre Sentencia Declaratoria, en la parte en que se transcribía la demanda enmendada de 10 de noviembre de 1952, párrafo 5, la frase “se traspasaba”, que no aparecía en el documento original obrante en los autos de dicho caso, el Tribunal es de opinión que aun cuando, bajo las circunstan-cias aquí presentes, la actuación de dicho abogado no debe aparejar su destitución del ejercicio de la abogacía, por no revelar un propósito fraudulento o una intención esciente de desviar los fines de la justicia, sí debe merecer nuestra cen-sura, que ahora consignamos, por constituir una indeseable y peligrosa transgresión del orden de garantía establecido en el proceso apelativo.
Lo acordó el Tribunal y firma el Sr. Juez Presidente.
(fdo.) A. C. Snyder,

Juez Presidente.

•Certifico:
(Fdo.) Ignacio Rivera,

Secretario.